internal_revenue_service number release date index number ------------------------------- ------------------------ ------------------------- ------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-140901-10 date date trust trust --------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- h w ------------------------ ------------------------ beneficiary a -------------------- beneficiary b ------------------- beneficiary c ------------------ beneficiary d ---------------------- beneficiary e ---------------- beneficiary f --------------- dear ----------------- this is in reply to your request for rulings under sec_72 and sec_72 of the internal_revenue_code facts taxpayer represents that prior to death h established trust as a grantor_trust the named beneficiaries were w and a b c d e and f beneficiaries the descendants of h and w plr-140901-10 during h’s life h and w were co-trustees h died upon h’s death w became sole trustee and trust was divided into three sub-trusts trust a_trust b and trust c trust a was allocated an amount based on the allowed exemption and marital_deduction for federal estate_tax purposes trust c was allocated an amount based on the exemption from the federal estate_tax provided the amount was not used for the payment of taxes debts or administration_expenses of h’s estate once all taxes debts and expenses have been paid the assets of trust c are to be distributed to trust b_trust b contains all the property not in trusts a or c during the life of w trustee in this case w may in its discretion pay or use the property of trust b for the benefit of w and others partly or wholly dependent upon w to maintain the standard of living which w enjoyed prior to h’s death and for the support an education of descendants and others dependent upon w at w’s death the property of trust b is to be divided and distributed among beneficiaries a b c d e and f in the proportions stated in trust trustee intends to purchase flexible premium deferred_annuity contracts annuity_contracts naming each of beneficiaries a b c d e and f as the annuitant on one annuity_contract in proportion to each beneficiary’s residuary share of trust the material provisions of each annuity_contracts will be substantially the same except for the dates of annuitization trust will be the owner and beneficiary of the annuity_contracts during the life of w in the event of the death of an annuitant the proceeds from that annuity will be paid to trust trust projects that its other assets will be sufficient to fund its expenses including taxes and make nominal distributions to w there should not be any need for the trust to take a distribution s from the annuity_contracts upon final distribution of trust each beneficiary will be distributed the annuity_contract for which that beneficiary is the annuitant it is anticipated that this distribution will occur prior to that annuity contract’s annuity_starting_date trust will not receive any consideration from any beneficiary in exchange for the distribution of the annuity_contracts requested rulings taxpayer requests rulings that the annuity_contracts are considered owned by natural persons for purposes of sec_72 and the distribution of the annuity_contracts by the trust to the beneficiaries will not be treated as an assignment of an annuity_contract without full and adequate_consideration under sec_72 law and analysis plr-140901-10 request sec_72 provides in part that if any annuity_contract is held by a person who is not a natural_person such contract shall not be treated as an annuity_contract for purposes of the federal_income_tax other than subchapter_l however for purposes of this rule holding by a_trust or other entity as an agent for a natural_person shall not be taken into account this rule is explained by h_r rep no pincite and s rep no pincite the committee believes that the present-law rules relating to deferred_annuity contracts present an opportunity for employers to fund on a tax-favored basis significant amounts of deferred_compensation for employees this favorable tax treatment may create a disincentive for employers to provide benefits to employees under qualified_pension plans which are subject_to significantly greater restrictions in addition because deferred_annuity contracts can be provided to a limited class of employees rather than to employees generally as is required in the case of a qualified_pension plan the committee is concerned that the present-law treatment of deferred_annuity contracts dilutes the effect of the nondiscrimination_rules applicable to qualified_pension plans under the bill in the case of a contract the nominal owner of which is a person who is not a natural_person eg a corporation or a_trust but the beneficial_owner of which is a natural_person the contract generally is treated as held by a natural_person thus if a group_annuity_contract is held by a corporation as an agent for natural persons who are beneficial owners of the contract the contract is treated as an annuity_contract for federal_income_tax purposes however the committee intends that if an employer is the nominal owner of an annuity_contract the beneficial owners of which are employees the contract will be treated as held by the employer the committee intends this rule because it is concerned that the internal_revenue_service would have difficulty monitoring compliance with the general_rule that a deferred_annuity is not available on a tax-favored basis to fund nonqualified_deferred_compensation plr-140901-10 here the annuity_contracts are owned by a_trust under which all the beneficial interests are owned by natural persons in a non-employment context accordingly the contracts will be treated as being owned by a natural_person for purposes of sec_72 request sec_72 provides that if an individual who holds an annuity_contract transfers it without full and adequate_consideration such individual shall be treated as receiving an amount equal to the excess of i the cash_surrender_value of such contract at the time of transfer over ii the investment in such contract at such time under the contract as an amount not received as an annuity explaining the rule as originally proposed h_r rep no pincite indicates that the bill also adds a provision which states that if an individual who holds an annuity_contract transfers it by gift or in the case of a holder which is not an individual if there is any change in the primary_annuitant then such transfer or change shall be treated as the death of the holder this correction is made in order to implement fully the forced distribution rules adopted under the 1984_act which were intended to terminate deferral allowed in annuity_contracts when such contracts were no longer required as a retirement vehicle for the contractholder who was enjoying the tax_deferral on the income accumulating in the contract without the correction covering gratuitous transfers of annuity_contracts the required_distribution rules adopted in the 1984_act could be avoided easily because they would allow taxpayers to continue tax_deferral beyond the life of an individual taxpayer the senate amendment3 was in the same vein and explained at s rep no pincite that the bill also adds a provision which states that if an individual who holds an annuity_contract transfers it by gift or in the case of a holder which is not an individual if there cf sec_72 codified at sec_72 the conference_report indicates that the conference agreement followed the senate amendment with changes h_r rep no vol ii pincite conf_rep as codified sec_72 provides that if an individual who holds an annuity_contract transfers it without full and adequate_consideration such individual shall be treated as receiving a specified amount sec_72 provides that in the case of a holder of a contract which is not an individual if there is a change in a primary_annuitant such change shall be treated as the death of the holder plr-140901-10 is any change in the primary_annuitant then such change shall be treated as an assignment of the contract sec_72 which treats the amount assigned as received as an amount not received as an annuity without the clarification treating gratuitous transfers of annuity_contracts as assignments the required_distribution rules adopted in the 1984_act could be avoided easily because they would allow taxpayers to continue tax_deferral beyond the life of an individual taxpayer here the transfer of the contracts from the trust to the beneficiaries does not have the effect of avoiding the required_distribution rules of sec_72 the annuitant is not changed accordingly the distribution of the contracts from trust to beneficiaries will not be treated as an assignment of an annuity_contract without full and adequate_consideration under sec_72 rulings accordingly we rule that the annuity_contracts are considered owned by natural persons for purposes of sec_72 and the distribution of the annuity_contracts by the trust to the beneficiaries will not be treated as an assignment of an annuity_contract without full and adequate_consideration under sec_72 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed as to the tax treatment of the annuity_contracts or trust under the provisions of any other section of the code or applicable regulations specifically no opinion is expressed as to whether or not the annuity_contracts are in fact annuity_contracts for purposes of sec_72 nor is any opinion expressed regarding the application of subchapter_j relating to estates trusts beneficiaries and decedents or of chapter sec_11 estate_tax gift_tax or generation-skipping transfers of the code to trust or any transaction involving h w trust or beneficiaries these rulings are directed to taxpayer only sec_6110 provides that they may not be used or cited as precedent plr-140901-10 a copy of this letter_ruling should be attached to taxpayer’s return as required by revproc_2010_1 2010_1_irb_1 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s john e glover senior counsel branch financial institutions products
